DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6 after “comprising” “:” should be added.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in line 31 “connect” should be “connected”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in line 38 “outlet to” should be “outlet of”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in line 40 “a front” should be “the front”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “control mechanism for operating said pump” of claim 1 paragraph h) and claim 10 paragraph i).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because the reference frame for judging “located outward of said first member” in line 16, “located outward of said second member” in line 18, and “located outward of said second member” in line 21, have not been clearly set forth. Claim 10 at lines 16, 18 and 21 is similarly vague and indefinite; as is claim 16 at lines 16, 17 and 20.
	In claim 1 lines 15 and 19 the limitation “axially connected” is unclear because the reference frame for judging which axis is being set forth in the limitation “axially connected to”, this could be the longitudinal axis of the vehicle/trailer or an axis of one of the pulleys, or any number of different axis of the structure. Claim 10 at lines 15 and 19 is similarly vague and indefinite; as is claim 16 at lines 15, 18 and 19.
In claim 1 line 24 is unclear because the reference frame for judging which axis is being set forth with regards to the limitation “outwardly extending” is not clear.
	Claim 7 is vague and indefinite because it is unclear what the relationship and orientation is for the C-shaped bracket “facing the engine”. It is unclear which part of the C-shaped element is facing the engine, the curved portion or the free ends of the bracket could be the elements “facing” the engine. It is also noted that the location of the engine has not been set forth. The examiner would suggest setting forth that the free ends of the C-shaped bracket face the front portion of the vehicle. Claim 14 is similarly confusing.
	Claim 8 is vague and indefinite because the mixing of the two ranges in the limitation “at least about” is not clearly set forth. Claim 11 is vague and indefinite because of the similar language in line 5.
	Claim 10 is vague and indefinite because at line 24 it is unclear what the reference frame is for the “outwardly extending” drive shaft. Claim 16 is similarly confusing at line 23.
	Claim 10 is vague and indefinite because in line 28 there is no antecedent basis for “said forage harvester”.
	In claim 10 line 30 the limitation “a coupling connecting said second end of said transfer pipe” is confusing because it is unclear what the coupling connects the second end to. Claim 16 is similarly confusing at lines 27 and 28.
	Claim 17 is vague and indefinite because at lines 10 and 11 the limitation “and further movement..” is confusing. The examiner believes that “and provides further movement..” and the claim will be examined as such.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a transfer assembly having an engine and a rotatable belt connecting a drive pulley and a first driven pulley driven by the belt, there being a frame removably secured to a front portion of said agricultural vehicle, said frame having a first member spaced apart from a second member, each of said first and second members having an upper arm, a lower arm and a connecting arm joining said upper and lower arms together, and at least one cross member securing said first member to said second member; b) a rotatable cross shaft positioned between said upper arms of said first and second members, said rotatable cross connected to said first driven pulley outward of said first member, and a second driven pulley located outward of said second member; d) a third driven pulley located outward of said second member and rotatably connected to said second driven pulley; e) a pump secured to said first member and said pump having an outwardly extending drive shaft connected to said third driven pulley; f) a transfer pipe having a first end and a second end, said first end is connected to said pump, and said transfer pipe extending to a rear portion of said agricultural vehicle for routing fluid away from said pump; g) a coupling connected to said second end of said transfer pipe, said coupling enabling a flexible hose to be connected thereto; and h) a control mechanism for operating said pump.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses belt driven pumping arrangements and vehicle mounted pumping systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
December 11, 2022